Appeal from an order of the Family Court, Chautauqua County (Judith S. Claire, J.), entered September 20, 2004 in a proceeding pursuant to Family Ct Act article 6. The order granted custody of the child to petitioner.
*1051It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs and the matter is remitted to Family Court, Chautauqua County, for further proceedings in accordance with the same memorandum as in Matter of Amy H. v Chautauqua County Dept. of Social Servs. (13 AD3d 1048 [2004]). Present—Pigott, Jr., EJ., Hurlbutt, Gorski, Martoche and Smith, JJ.